DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending in the current application.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, 13 and 14, drawn to a release mechanism having first and second mating sections disconnectable along a line of disconnection for separating sections of a mooring line assembly, each section including an transverse inwardly extending flange adjacent the line of disconnection, one or more locking shoes having a locking portion bridging said flanges, each of said shoes having an inwardly curved rocker portion, a button comprising an exterior cam surface located adjacent said locking shoes, and a remotely operable acoustic internal assembly for moving said button to effect release of the mating sections, and a mechanical means for moving said button.
Group II, claim(s) 12, drawn to a telemetry equipped mooring assembly.
Group III, claim(s) 15-27, drawn to an apparatus having first and second mating sections disconnectable along a line of disconnection including an acoustically operable release mechanism and a mechanically operable release mechanism.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of first and second mating sections disconnectable along a line of disconnection including an acoustically operable release mechanism and a mechanically operable release mechanism, this technical feature is not a special technical feature as it does not make a contribution over the prior art of Pearlman, US 3905190 (in view of Pasternak, US 20150158555.  
During a telephone conversation with Jesse Lambert on 6/1/2021 a provisional election was made without traverse to prosecute the invention of Group III, claims 15-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The disclosure is objected to because of the following informalities: 
Page 8 line 1 recites “USP 3,103,190”.  This should be “USP 3,105,190”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-18 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over  Pearlman, US 3905190 (disclosed by applicant), in view of Pasternak, US20150158555.  Pearlman discloses an apparatus comprising a main body having first and second mating sections (#14 and #16) disconnectable along a line of disconnection (#18) the end of each section having openings (#22) to which sections of mooring line can be attached, the main body comprising an acoustically operable release mechanism (#10) adapted to disconnect said first and second mating sections.  Pearlman does not disclose a mechanically operable release mechanism. Pasternak discloses an inline mechanically operable release mechanism adapted to disconnect first and second mating section by an external force applied to said main body without the use of a subsea remotely operated vehicle.  Pasternak further discloses the external force is applied by pulling said mechanically operated release mechanism into contact with said moored vessel (fairlead sheave) or a trigger sleeve by an intervention vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pearlman by adding a mechanical release assembly as disclosed by Pasternak to have a reliable mechanical back up release mechanism in the event that the acoustic mechanism failed to operate.  The examiner considers the method of claims 23-27 as being embodied by the operation of the device when Pearlman and Pasternak are combined.
Allowable Subject Matter
Claims 19-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617